


Exhibit 10.9


 






NEXTERA ENERGY OPERATING PARTNERS, LP
and
NEXTERA ENERGY RESOURCES, LLC





--------------------------------------------------------------------------------

CASH SWEEP AND CREDIT SUPPORT AGREEMENT

--------------------------------------------------------------------------------














--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
 
Article 1 INTERPRETATION
1
1.1
Definitions
1
1.2
Headings and Table of Contents
4
1.3
Interpretation
4
Article 2 SERVICES PROVIDED BY THE SUBCONTRACTOR
5
2.1
Provision of Credit Support
5
2.2
Subcontracting and Other Arrangements
5
2.3
Limitation on Credit Support by Canadian Entities
9
2.4
Limitation on Amendments to NEP Documents
9
Article 3 CASH SWEEP
9
3.1
Cash Sweep
9
3.2
Earnings and Interest
10
3.3
New Debt Financings
10
Article 4 FEES AND EXPENSES
11
4.1
Credit Support Fee
11
4.2
Computation and Payment of Credit Support Amounts
11
4.3
Expenses
11
4.4
Computation and Payment of Expenses
12
Article 5 REPRESENTATIONS AND WARRANTIES OF NEER AND NEE OPERATING LP
12
5.1
Representations and Warranties of NEER
12
5.2
Representations and Warranties of NEE Operating LP
13
Article 6 LIABILITY AND INDEMNIFICATION
14
6.1
Indemnity
14
6.2
Limitation of Liability
15
Article 7 TERM AND TERMINATION
15
7.1
Term
15
7.2
Termination by NEE Operating LP
16
7.3
Termination by the Manager
16
7.4
Survival upon Termination
17
7.5
Action upon Termination
17
7.6
Release of Money or Other Property upon Written Request
18
Article 8 GENERAL PROVISIONS
18
8.1
Amendment
18
8.2
Waiver
18
8.3
Assignment
18
8.4
Failure to Pay When Due
19
8.5
Invalidity of Provisions
19
8.6
Entire Agreement
19
8.7
Mutual Waiver of Jury Trial
20
8.8
Consent to Jurisdiction and Service of Process
20




--------------------------------------------------------------------------------






8.9
Governing Law
21
8.10
Enurement
21
8.11
Notices
21
8.12
Further Assurances
22
8.13
Counterparts
22






--------------------------------------------------------------------------------




CASH SWEEP AND CREDIT SUPPORT AGREEMENT
THIS CASH SWEEP AND CREDIT SUPPORT AGREEMENT (this “Agreement”) is made as of
July 1, 2014, by and between NextEra Energy Operating Partners, LP, a Delaware
limited partnership (“NEE Operating LP”), and NextEra Energy Resources, LLC, a
Delaware limited liability company (“NEER”). This Agreement shall become
effective immediately prior to the consummation of the initial public offering
of NEE Partners’ common units on the date first above written.
RECITALS:
A.    NEER has provided Credit Support (as defined below) for or on behalf of
NEE Operating LP and its Subsidiaries (as defined in the Management Services
Agreement (as defined below)).
B.    NEE Operating LP wishes for NEER to continue to provide or arrange for the
provision of credit support described in this Agreement for and on behalf of NEE
Operating LP and its Subsidiaries, subject to the terms and conditions of this
Agreement, and NEER agrees to provide or arrange for the provision of such
credit support.
C.    NEER wishes to access or borrow, or to allow for other members of the
Manager Group (as defined in the Management Services Agreement) to access or
borrow, funds held by NEE Operating LP and its Subsidiaries, subject to the
terms and conditions of this Agreement (including the obligation of NEER to
repay such funds), and NEE Operating LP agrees to allow NEER and other members
of the Manager Group to access or borrow such funds, subject to the terms and
conditions contained herein.
NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:
ARTICLE I
INTERPRETATION
1.1    Definitions
Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Management Services Agreement. In this Agreement, the
following terms will have the following meanings:
1.1.1    “Acceptance Notice” has the meaning assigned thereto in Section 2.1.3.



--------------------------------------------------------------------------------




1.1.2    “Agreement” has the meaning assigned thereto in the Preamble, and
“herein,” “hereof,” “hereby,” “hereunder” and similar expressions refer to this
Agreement and include every instrument supplemental or ancillary to this
Agreement and, except where the context otherwise requires, not to any
particular article or section thereof;
1.1.3    “Cash Grant Recapture Credit Support” means (a) that certain Cash Grant
Recapture Liability Agreement, dated as of August 26, 2011 (as amended,
restated, modified, supplemented or replaced from time to time), by and among
NEECH, Deutsche Bank Trust Company Americas, as Master Administrative Agent, and
U.S. Bank National Association, as Collateral Agent, in respect of the Genesis
solar project, (b) that certain Cash Grant Recapture Liability Agreement, dated
as of June 6, 2013, between NEECH and U.S. Bank National Association, as
collateral agent, in respect of the Tuscola Bay wind farm, (c) that certain Cash
Grant Recapture Liability Agreement between NEECH and U.S. Bank National
Association, as collateral agent, in respect of the Perrin Ranch wind farm, and
(d) any other indemnity provided by a member of the Manager Group for recapture
liability for any payment for specified energy property in lieu of tax credits
under Section 1603 of Division B of the American Recovery and Reinvestment Act
of 2009, P.L. 111-5, as amended, in respect of any property owned by a member of
the NEP Group;
1.1.4    “Cash Sweep Withdrawals” has the meaning assigned thereto in Section
3.1.2 hereof;
1.1.5    “Claims” has the meaning assigned thereto in Section 6.1.1 hereof;
1.1.6    “Conflicts Committee” means the conflicts committee of the board of
directors of the general partner of NEE Partners;
1.1.7    “Contract” means any binding written agreement, contract, license,
lease, commitment, arrangement, understanding or other instrument, including any
invoice, sales order or purchase order;
1.1.8    “Credit Support” means letters of credit, guaranties, surety bonds,
indemnities and other support, other than cash collateral;
1.1.9    “Credit Support Change” has the meaning assigned thereto in Section
2.1.2 hereof;
1.1.10    “Credit Support Change Notice” has the meaning assigned thereto in
Section 2.1.2 hereof;



--------------------------------------------------------------------------------




1.1.11    “Credit Support Fee” means, for any Quarter, a reasonable fee for the
provision of Net Credit Support during such Quarter in an amount determined in
good faith by NEER in its sole discretion but that shall not exceed the product
of (a) the borrowing costs paid by the members of the Manager Group to provide
Net Credit Support in the form of letters of credit during such Quarter under
their credit facilities, expressed as a percentage of the face amount of such
letters of credit, multiplied by (b) the aggregate amount of Net Credit Support
outstanding during such Quarter, in each case (i) as calculated by NEER in its
sole discretion (whose calculation shall be conclusive absent manifest error)
based on the weighted average amount of Net Credit Support outstanding during
such Quarter, and (ii) subject to any changes to the Credit Support Fee for Net
Credit Support that satisfies New Credit Support Obligations as agreed by NEER
and NEE Operating LP in accordance with Section 2.1.3. For illustrative purposes
only, for the Quarter ended June 30, 2014, the percentage described in clause
(a) of this definition is thirty-nine hundredths of one percent (0.39%), which
percentage, for the avoidance of doubt, shall be adjusted in accordance with
changes to the borrowing costs described in clause (a);
1.1.12    “Credit Support Obligations” means the obligations of any member of
the NEP Group pursuant to any NEP Group Document, to provide Credit Support to
any Person from time to time;
1.1.13    “Excess Genesis Debt Service Reserve” means the excess of
US$31,360,000 above the debt-service reserve that Genesis Solar Funding, LLC
will be required to maintain immediately following July 30, 2017 under the terms
of its third-party debt financing;
1.1.14    “Excluded Credit Support” means (a) Cash Grant Recapture Credit
Support, (b) any NEER-Provided Credit Support posted prior to, on or after the
date hereof to cover any obligations of any member of the NEP Group with respect
to reserve accounts that are required to be maintained under the terms of
third-party debt financings, and (c) any NEER-Provided Credit Support posted
prior to, on or after the date hereof in order to allow NEER or any member of
the Manager Group to make a Cash Sweep Withdrawal;
1.1.15    “Excluded Draw” means any draw on (a) that certain Guarantee
Agreement, dated as of August 26, 2011 (as amended, replaced, modified or
supplemented from time to time), by and among NextEra Energy Capital Holdings,
Inc., Genesis Solar Holdings, LLC, and U.S. Bank National Association, as
Collateral Agent, to the extent of Genesis Solar Holdings, LLC’s failure to pay
any “1603 Grant Shortfall Amount” under and as defined in that certain
Construction Completion Agreement, dated as of August 26, 2011,



--------------------------------------------------------------------------------




by and among Genesis Solar Holdings, LLC, Genesis Solar, LLC, U.S. Bank National
Association, as Collateral Agent, and Deutsche Bank Trust Company Americas, as
Master Administrative Agent, or (b) any Excluded Credit Support;
1.1.16    “Existing Credit Support” means all NEER-Provided Credit Support
outstanding as of the date hereof, as amended, replaced, modified or
supplemented pursuant to Section 2.1.1;
1.1.17    “Existing Credit Support Obligations” has the meaning assigned thereto
in Section 2.1.1 hereof;
1.1.18    “Expense Statement” has the meaning assigned thereto in Section 4.4
hereof;
1.1.19    “Liabilities” has the meaning assigned thereto in Section 6.1.1
hereof;
1.1.20    “Management Services Agreement” means that certain Management Services
Agreement, dated as of the date hereof, by and among NEE Partners, NEE Operating
LP, NextEra Energy Operating Partners GP, LLC, a Delaware limited liability
company, and NextEra Energy Management Partners, LP, a Delaware limited
partnership;
1.1.21    “NEECH” means NextEra Energy Capital Holdings, Inc.;
1.1.22    “NEER Indemnified Parties” has the meaning assigned thereto in Section
6.1.1 hereof;
1.1.23    “NEER-Provided Credit Support” means any Credit Support provided by
NEER or a member of the Manager Group for or on behalf of any member of the NEP
Group from time to time;
1.1.24    “NEE Partners” means NextEra Energy Partners, LP, a Delaware limited
partnership;
1.1.25    “NEP Group Document” means any Contract that is binding on a member of
the NEP Group or on its assets or any Law or Permit applicable to or binding on
a member of the NEP Group or its assets from time to time.
1.1.26    “Net Credit Support” means NEER-Provided Credit Support other than
Excluded Credit Support;
1.1.27    “New Credit Support Obligations” has the meaning assigned thereto in
Section 2.1.3 hereof;



--------------------------------------------------------------------------------




1.1.28    “Reimbursement Amount” has the meaning assigned thereto in Section
2.2.1 hereof;
1.1.29    “Reimbursement Date” has the meaning assigned thereto in Section 2.2.1
hereof;
1.1.30    “Reserved Cash” has the meaning assigned thereto in Section 2.2.1;
1.1.31    “Support Expenses” has the meaning assigned thereto in Section 4.3
hereof; and
1.1.32    “Third Party Claim” has the meaning assigned thereto in Section 6.1.2
hereof.
1.2    Headings and Table of Contents
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
1.3    Interpretation
In this Agreement, unless the context otherwise requires:
1.3.1    words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
1.3.2    the words “include”, “includes”, “including”, or any variations
thereof, when following any general term or statement, are not to be construed
as limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
1.3.3    references to any Person include such Person’s successors and permitted
assigns;
1.3.4    any reference to a statute, regulation, policy, rule or instrument
shall include, and shall be deemed to be a reference also to, all amendments
made to such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;
1.3.5    any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time



--------------------------------------------------------------------------------




be, amended, varied, replaced, amended and restated, supplemented or otherwise
modified;
1.3.6    in the event that any day on which any amount is to be determined or
any action is required to be taken hereunder is not a Business Day, then such
amount shall be determined or such action shall be required to be taken at or
before the requisite time on the next succeeding day that is a Business Day;
1.3.7    except where otherwise expressly provided, all amounts in this
Agreement are stated and shall be paid in U.S. currency;
1.3.8    the words “herein,” “hereof,” “hereby” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety,
not to any particular article or section hereof and not to any particular
provision hereof, except where the context otherwise requires; and
1.3.9    all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless otherwise indicated.
ARTICLE 2
CREDIT SUPPORT
2.1    Provision of Credit Support
2.1.1    NEER agrees, and agrees to cause the other members of the Manager
Group, to maintain the Existing Credit Support and, to the extent that any of
the Credit Support Obligations in effect as of the date hereof (the “Existing
Credit Support Obligations”) require the amendment, replacement, modification or
supplementation of any Existing Credit Support, to amend, replace, modify or
supplement such Existing Credit Support, or cause such Existing Credit Support
to be amended, replaced, modified or supplemented, in accordance with the terms
of such Existing Credit Support Obligations.
2.1.2    Subject to Section 2.1.5, if (x)(i) any NEP Group Document is amended,
restated, modified or supplemented in a manner that modifies the Credit Support
Obligations thereunder or (ii) any Person (A) becomes a member of the NEP Group
after the date hereof and is or becomes subject to Credit Support Obligations or
(B) enters a NEP Group Document after the date hereof that contains Credit
Support Obligations and (y) in connection therewith, the applicable members of
the NEP Group wish to request any increase, expansion or other alteration
whatsoever to any existing NEER-Provided Credit



--------------------------------------------------------------------------------




Support or request any new NEER-Provided Credit Support (any such event, a
“Credit Support Change”), then NEE Operating LP shall provide NEER with prompt
written notice (the “Credit Support Change Notice”) that attaches the terms of
the applicable Credit Support Obligations, describes such Credit Support Change
and describes the requested changes to any existing, or the requested new,
NEER-Provided Credit Support, including to the extent applicable (a) the date on
which such requested change to or new NEER-Provided Credit Support is required
or needed, (b) the amount of any decrease or increase in the Credit Support
Obligations as a result of such Credit Support Change, (c) the expiration date
of the Credit Support Obligations related to such Credit Support Change, (d) the
beneficiary of the Credit Support Obligations related to such Credit Support
Change, (e) the form of Credit Support required by the Credit Support
Obligations related to such Credit Support Change (or requested by the
beneficiary thereof) and (f) any other material terms of the Credit Support
Obligations or the requested change to or new NEER-Provided Credit Support
related to such Credit Support Change not set forth in clauses (a) through (e)
above.
2.1.3    Within five (5) Business Days after NEER receives a Credit Support
Change Notice, NEER shall deliver written notice to NEE Operating LP stating
whether or not NEER is willing to provide or cause to be provided Credit Support
that satisfies such Credit Support Change. If NEER delivers written notice that
it is not willing to provide or cause to be provided Credit Support that
satisfies such Credit Support Change, then NEE Operating LP may request that
NEER negotiate in good faith for thirty (30) days regarding the provision of
such Credit Support. If during such thirty (30) day period NEER agrees to
provide, or causes to be provided, Credit Support that satisfies such Credit
Support Change and NEER and NEE Operating LP agree to the terms on which such
Credit Support will be provided, NEER shall deliver written notice (an
“Acceptance Notice”) that it is willing to provide or cause to be provided such
Credit Support, stating the terms pursuant to which it will provide or cause to
be provided such Credit Support. If NEER delivers written notice (either within
five (5) Business Days after receipt of the Credit Support Change Notice or
before the expiration of the 30-day good faith negotiation period) that it is
willing to provide, or cause to be provided, Credit Support that satisfies such
Credit Support Change, (a) NEER shall provide or cause to be provided, and shall
maintain or cause to be maintained, such Credit Support on the terms set forth
in or attached to the Credit Support Change Notice or the related Acceptance
Notice (the “New Credit Support Obligations”), and (b) to the extent that any of
the New Credit Support Obligations requires the amendment, replacement,
modification or supplementation of any of the Credit Support, to amend, replace,
modify or supplement such Credit Support, or cause such Credit Support to be
amended, replaced, modified or supplemented, accordingly. For the avoidance of
doubt, NEER shall not have any



--------------------------------------------------------------------------------




obligation under this Agreement to provide, amend, restate, modify or supplement
any Credit Support in order to satisfy a Credit Support Change.
2.1.4    Subject to Section 2.1.5, if NEER provides written notice to NEE
Operating LP requesting that NEE Operating LP replace some or all of
NEER-Provided Credit Support, NEE Operating LP shall, and shall cause the
applicable members of the NEP Group to, use commercially reasonable efforts to
arrange for such replacement and simultaneous cancellation or return, as
appropriate, of such NEER-Provided Credit Support. If all of the Net Credit
Support is replaced, then NEER shall cease to have any obligations under this
Section 2.1, other than in respect of any outstanding NEER-Provided Credit
Support that is required solely as a condition to making Cash Sweep Withdrawals
that have not been repaid to the applicable members of the NEP Group or, for
NEER-Provided Credit Support that is not required as a condition to making Cash
Sweep Withdrawals, in respect of which any and all draws would constitute
Excluded Draws.
2.1.5    Notwithstanding anything in this Agreement to the contrary, if any
Credit Support Obligations require any member of the NEP Group to provide Credit
Support to any Person in connection with a Cash Sweep Withdrawal, NEER shall
provide, or shall cause to be provided, such Credit Support to such Person in
accordance with the terms of such Credit Support Obligations, without (for the
avoidance of doubt) any obligation of any member of the NEP Group to reimburse
draws on or costs of, or to pay any fees or expenses for, such Credit Support.
2.1.6    Notwithstanding anything in this Agreement to the contrary, any member
of the NEP Group may, at any time and without the consent of NEER or any other
member of the Manager Group, replace any NEER-Provided Credit Support; provided,
that any such replacement simultaneously cancels or returns, as appropriate,
such NEER-Provided Credit Support.
2.2    Reimbursement Obligation
2.2.1    Upon any draw made on any Net Credit Support other than an Excluded
Draw, or upon any posting by NEER or a member of the Manager Group of cash
collateral for or on behalf of any member of the NEP Group other than in
replacement of or substitution for Excluded Credit Support, NEER shall provide
written notice to NEE Operating LP of such draw or such posting and the amount
thereof, and NEE Operating LP shall, and shall cause other members of the NEP
Group (to the extent within their power and, in the case of Net Credit Support
or cash collateral provided for or on behalf of a member of the NEP Group
organized under the laws of Canada or any Province thereof, only to the extent
such other members of the NEP Group are organized under the laws of Canada or



--------------------------------------------------------------------------------




any Province thereof) to, reimburse NEER for the amount of any such draw or
posted cash collateral (the “Reimbursement Amount”) by the fifth (5th) Business
Day after receiving such notice (the “Reimbursement Date”); provided, that to
the extent an Excluded Draw is, or a draw made prior to the date hereof that
would have been an Excluded Draw had this Agreement been in effect at such time
was, caused by the failure of a member of the NEP Group to receive certain
revenues or funds that are later received by such member and such member is not
required to use such revenues or funds to make payments in respect of
indebtedness incurred prior to the date hereof, NEE Operating LP shall, and
shall cause other members of the NEP Group (to the extent within their power
and, in the case of NEER-Provided Credit Support provided for or on behalf of a
member of the NEP Group organized under the laws of Canada or any Province
thereof, only to the extent such other members of the NEP Group are organized
under the laws of Canada or any Province thereof), to reimburse NEER the amount
of such revenues and funds (which shall be deemed to be a Reimbursement Amount)
by the fifth (5th) Business Day after the later of such member’s receipt thereof
and the earliest date on which such member determines in its reasonable
discretion that it is not required to use such revenues or funds to make
payments in respect of indebtedness incurred prior to the date hereof (which
shall be deemed to be a Reimbursement Date). To the extent NEER is not
reimbursed in the Reimbursement Amount by the applicable Reimbursement Date,
then in addition to any rights and remedies NEER may have under this Agreement,
at law or in equity, interest shall accrue on the unpaid Reimbursement Amount at
the Interest Rate until such Reimbursement Amount and the interest accrued
thereon are paid in full. In addition, notwithstanding anything to the contrary
in this Agreement, if NEER or any other member of the Manager Group posts cash
collateral for or on behalf of any member of the NEP Group in replacement of or
substitution for Excluded Credit Support described in clause (b) of the
definition thereof (the “Reserved Cash”), then NEE Operating LP shall, and shall
cause the applicable members of the NEP Group (in the case of cash collateral
provided for or on behalf of a member of the NEP Group organized under the laws
of Canada or any Province thereof, only to the extent such applicable members of
the NEP Group are organized under the laws of Canada or any Province thereof)
to, return such cash collateral to NEER or the applicable member of the Manager
Group (a) in the case of Reserved Cash used to fund the Excess Genesis Debt
Service Reserve, immediately upon its release from Genesis Solar Funding, LLC’s
debt service reserve account and distribution to NEE Operating LP on or after
July 30, 2017 and (b) in the case of any Reserved Cash, immediately upon its
release from the applicable reserve account and distribution to NEE Operating LP
(i) on or after the repayment in full of the applicable third-party debt
financing that required the maintenance of reserve accounts funded by such
Reserved Cash, (ii) following a twenty-five percent (25%) or greater reduction
in the funds required to be maintained in such



--------------------------------------------------------------------------------




reserve account pursuant to the terms of the applicable third-party debt
financing or (iii) following the provision of Excluded Credit Support (described
in clause (b) of the definition thereof) in replacement of or substitution for
such Reserved Cash.
2.2.2    NEE Operating LP’s reimbursement obligation, as provided in Section
2.2.1, shall be absolute, unconditional and irrevocable and shall be paid and
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (a) any lack of validity or
enforceability of this Agreement or NEER-Provided Credit Support, or any term or
provision herein; (b) any draft or other document presented under any
NEER-Provided Credit Support being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (c) payment by any member of the Manager Group or any issuer of
NEER-Provided Credit Support under NEER-Provided Credit Support against
presentation of a draft or other document that fails to comply with the terms of
such NEER-Provided Credit Support; (d) any material adverse change in the
condition (financial or otherwise), results of operations, assets, liabilities
(contingent or otherwise), business or prospects of any member of the NEP Group;
or (e) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, including those that, but for the provisions of this Section
2.2.2, might constitute a legal or equitable discharge of, or provide a right of
setoff against, the obligations of NEE Operating LP hereunder. None of NEER or
any member of the Manager Group shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Net Credit
Support, Reserved Cash or Reimbursement Amount (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Net Credit Support (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
member of the Manager Group in respect of Net Credit Support.
2.3    Limitation on Credit Support by Canadian Entities
Notwithstanding anything in this Agreement to the contrary, no member of the
Manager Group that is organized under the laws of Canada or any Province thereof
will provide Credit Support to NEE Operating LP or any Subsidiary of NEE
Operating LP that is organized under the laws of the United States or any State
thereof.
2.4    Limitation on Amendments to NEP Documents



--------------------------------------------------------------------------------




Notwithstanding anything in this Agreement to the contrary, NEE Operating LP
shall, and shall cause each member of the NEP Group to, ensure that each NEP
Group Document is not amended, restated, modified, supplemented or waived in any
manner that would expand, increase, extend or otherwise alter in any respect the
obligations set forth in, guaranteed or covered by, or in respect of which
recourse is available under, any NEER-Provided Credit Support, unless NEE
Operating LP first obtains an Acceptance Notice pursuant to Section 2.1 or the
prior written consent of NEER.
ARTICLE 3
CASH SWEEP
3.1    Cash Sweep
3.1.12    US Cash. Subject to Section 2.1.5, whenever NEE Operating LP or any
Subsidiary of NEE Operating LP organized under the laws of the United States or
any State thereof receives or otherwise holds cash (other than Reserved Cash),
then to the extent and for so long as permitted by the Contracts for any
third-party debt financing to which NEE Operating LP or such Subsidiary is
subject, NEER or any other member of the Manager Group organized under the laws
of the United States or any State thereof shall be entitled to borrow and hold
such cash for its own account and to retain any earnings thereon received by
NEER or such other member of the Manager Group, provided that NEER shall, and
shall cause the applicable members of the Manager Group to, repay all of such
borrowed cash (excluding any such earnings) in time for NEE Operating LP to make
distributions to the holders of its common units representing limited partner
interests or for such Subsidiary to distribute such cash to its parent company
on the earliest date permitted by the terms of any applicable third-party debt
financing, as otherwise may be demanded by NEE Operating LP from time to time,
or as otherwise required to comply with the Partnership Agreement.
3.1.13    Canadian Cash. Subject to Section 2.1.5, whenever any Subsidiary of
NEE Operating LP that is organized under the laws of Canada or any Province
thereof receives or otherwise holds cash (other than Reserved Cash), or whenever
NEE Operating LP receives or otherwise holds Canadian dollars, then to the
extent and for so long as permitted by the Contracts for any third-party debt
financing to which NEE Operating LP or such Subsidiary is subject, a member of
the Manager Group organized under the laws of Canada or any Province thereof
shall be entitled to borrow and hold such cash for its own account (together
with any borrowings made pursuant to Section 3.1.1, “Cash Sweep Withdrawals”)
and to retain any earnings thereon received by such member of the Manager Group
organized under the laws of Canada or any Province thereof,



--------------------------------------------------------------------------------




provided that NEER shall cause such member of the Manager Group to repay all of
such borrowed cash (excluding any such earnings) in time for NEE Operating LP to
make distributions to the holders of its common units representing limited
partner interests or for such Subsidiary to distribute such cash to its parent
company on the earliest date permitted by the terms of any applicable
third-party debt financing, as otherwise may be demanded by NEE Operating LP
from time to time, or as otherwise required to comply with the Partnership
Agreement.
3.1.14    Termination of Cash Withdrawal Rights. If all of the Net Credit
Support is replaced, then (a) NEER shall, and shall cause the applicable members
of the Manager Group to, repay promptly to the applicable members of the NEP
Group all Cash Sweep Withdrawals that have not previously been repaid, (b) no
member of the Manager Group shall have any rights under this Article 3 to make
any Cash Sweep Withdrawals and (c) NEE Operating LP shall, or shall cause the
other members of the NEP Group to, arrange for the simultaneous cancellation or
return of, as appropriate, any NEER-Provided Credit Support required for Cash
Sweep Withdrawals to the extent of, and immediately following, the repayment of
such Cash Sweep Withdrawals.
3.2    Earnings and Interest
In consideration of NEER’s obligations under Article 2, (a) if any member of the
Manager Group realizes any earnings on any of the cash funds held by it for its
own account pursuant to Section 3.1, it will be permitted to retain those
earnings, and (b) no member of the NEP Group shall be entitled to receive any
interest or other fees for the Cash Sweep Withdrawals. NEE Operating LP hereby
waives, on its behalf and on behalf of the other members of the Manager Group,
any duty (fiduciary or otherwise) that any member of the Manager Group may have
to hold earnings on the Cash Sweep Withdrawals in trust for, or to return such
earnings to, any member of the NEP Group.
3.3    New Debt Financings
Prior to the entry by any member of the NEP Group (other than NEE Partners) into
any new debt financing, NEE Operating LP shall, and shall cause other members of
the NEP Group to, use reasonable efforts to negotiate terms and conditions for
any such debt financing that allow NEER to make Cash Sweep Withdrawals on terms
and conditions that are no less favorable than those of debt financings to which
members of the NEP Group are subject as of the date hereof.
ARTICLE 4
FEES AND EXPENSES



--------------------------------------------------------------------------------




4.1    Credit Support Fee
4.1.1    Credit Support Fee. NEE Operating LP, on behalf of the NEP Group,
hereby agrees to pay, during the term of this Agreement, the Credit Support Fee.
The Credit Support Fee shall be paid quarterly in arrears.
4.1.2    No Reduction in Fees. The Credit Support Fee will not be reduced by the
amount of (a) any fees for Operational and Other Services that are paid or
payable by any member of the NEP Group to any member of the Manager Group; (b)
any Expenses or any Support Expenses; (c) any Transaction Fees; or (d) any
Reimbursement Amount or return of Reserved Cash.
4.2    Computation and Payment of Credit Support Amounts
NEER will compute the Credit Support Fee for each Quarter as soon as practicable
following the end of the Quarter with respect to which such payment is due, but
in any event no later than the thirtieth (30th) day of the immediately
succeeding Quarter. A copy of the computations made will thereafter, for
informational purposes only, promptly be delivered to NEE Operating LP. As soon
as practicable following delivery of the computation of the Credit Support Fee
for any Quarter, but in no event later than the fifteenth (15th) day following
receipt of such computation, NEE Operating LP shall remit the corresponding
payment for the corresponding Quarter to NEER.
4.3    Expenses
NEE Operating LP, on behalf of the NEP Group, shall reimburse NEER for all
out-of-pocket fees, costs and expenses, including those of any third party
(collectively, “Support Expenses”), incurred by NEER or any member of the
Manager Group in connection with the provision of Net Credit Support (other than
in respect of draws that would constitute Excluded Draws), provided that, if any
Support Expenses arise that are shared with NEER or any member of the Manager
Group, NEER shall in good faith determine the portion of Support Expenses
allocable to members of the Manager Group.
4.4    Computation and Payment of Expenses
Within thirty (30) days following the end of each calendar month, NEER shall, or
shall cause the other Service Providers to, prepare statements (each, an
“Expense Statement”) documenting the Support Expenses to be reimbursed pursuant
to this Article 4 for such month and shall deliver such statements to NEE
Operating LP. All Support Expenses reimbursable pursuant to this Article 4 shall
be reimbursed by NEE Operating LP no later than the date that is



--------------------------------------------------------------------------------




fifteen (15) days after receipt of an Expense Statement. The provisions of this
Section 4.4 shall survive the termination of this Agreement.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
OF NEER AND NEE OPERATING LP
5.1    Representations and Warranties of NEER
NEER hereby represents and warrants to NEE Operating LP that:
5.1.1    it is validly organized and existing under the laws of the State of
Delaware;
5.1.2    it or another member of the Manager Group, as applicable, holds, and
shall hold, such Permits as are necessary to perform its obligations hereunder
and is not aware of, or shall inform NEE Operating LP promptly upon knowledge
of, any reason why such Permits might be cancelled;
5.1.3    it has the power, capacity and authority to enter into this Agreement
and to perform its obligations hereunder;
5.1.4    it has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;
5.1.5    the execution and delivery of this Agreement by it and the performance
by it of its obligations hereunder do not and will not contravene, breach or
result in any default under its Governing Instruments, or under any mortgage,
lease, agreement or other legally binding instrument, Permit or applicable Law
to which it is a party or by which it or any of its properties or assets may be
bound, except for any such contravention, breach or default which would not have
a material adverse effect on NEER’s ability to perform its obligations under
this Agreement;
5.1.6    no authorization, consent or approval of, or filing with or notice to
any Person is required in connection with the execution, delivery or performance
by it of this Agreement; and
5.1.7    this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and



--------------------------------------------------------------------------------




reasonableness, equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
law or in equity.
5.2    Representations and Warranties of NEE Operating LP
NEE Operating LP hereby represents and warrants to NEER that:
5.2.1    it (and, if applicable, its managing member or general partner) is
validly organized and existing under the Laws governing its formation and
organization;
5.2.2    it, or another member of the NEP Group, holds such Permits necessary to
own and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
be cancelled;
5.2.3    it (or, as applicable, its managing member or general partner on its
behalf) has the power, capacity and authority to enter into this Agreement and
to perform its duties and obligations hereunder;
5.2.4    it (or, as applicable, its managing member or general partner) has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement;
5.2.5    the execution and delivery of this Agreement by it (or, as applicable,
its managing member or general partner on its behalf) and the performance by it
of its obligations hereunder do not and will not contravene, breach or result in
any default under its Governing Instruments (or, if applicable, the Governing
Instruments of its managing member or general partner), or under any mortgage,
lease, agreement or other legally binding instrument, Permit or applicable Law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default that would not have a
material adverse effect on the business, assets, financial condition or results
of operations of the NEP Group as a whole;
5.2.6    no authorization, consent or approval of, or filing with or notice to,
any Person is required in connection with the execution, delivery or performance
by it (or, as applicable, its managing member or general partner on its behalf)
of this Agreement; and
5.2.7    this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and



--------------------------------------------------------------------------------




reasonableness, equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
law or in equity.
ARTICLE 6
LIABILITY AND INDEMNIFICATION
6.1    Indemnity
6.1.8    NEE Operating LP hereby agrees, to the fullest extent permitted by
applicable Laws, to indemnify and hold harmless, and to cause each other member
of the NEP Group to indemnify and hold harmless, NEER and each other member of
the Manager Group and any directors, officers, agents, members, partners,
stockholders and employees and other representatives of NEER and each other
member of the Manager Group (each, a “NEER Indemnified Party”) from and against
any claims, liabilities, losses, damages, costs or expenses (including legal
fees) (“Liabilities”) incurred by them or threatened in connection with any and
all actions, suits, investigations, proceedings or claims of any kind
whatsoever, whether arising under statute or action of a Governmental Authority
or otherwise or in connection with the business, investments and activities of
NEER and the other members of the Manager Group or in respect of or arising from
this Agreement or Net Credit Support (“Claims”), provided that no NEER
Indemnified Party shall be so indemnified with respect to any Claim to the
extent that such Claim is finally determined by a final and non-appealable
judgment entered by a court of competent jurisdiction, or pursuant to a
settlement agreement agreed to by such NEER Indemnified Party, to have resulted
from such NEER Indemnified Party’s bad faith, fraud, willful misconduct or
recklessness or, in the case of a criminal matter, conduct undertaken with
knowledge that the conduct was unlawful.
6.1.9    If any action, suit, investigation, proceeding or claim is made or
brought by any third party with respect to which a member of the NEP Group is
obligated to provide indemnification under this Agreement (a “Third Party
Claim”), the NEER Indemnified Party will have the right to employ its own
counsel in connection therewith, and the reasonable fees and expenses of such
counsel, as well as the reasonable costs (excluding an amount reimbursed to such
NEER Indemnified Party for the time spent in connection therewith) and
out-of-pocket expenses incurred in connection therewith, shall be paid by or on
behalf of NEE Operating LP as incurred, but shall be subject to recoupment by
NEE Operating LP if ultimately it is not liable to pay indemnification
hereunder.
6.1.10    NEER shall, or shall cause the applicable NEER Indemnified Party to,
promptly after the receipt of notice of the commencement of any Third Party
Claim, notify NEE Operating LP in writing of the commencement of such Third
Party Claim (provided that



--------------------------------------------------------------------------------




any unintentional failure to provide any such notice will not prejudice the
right of any such NEER Indemnified Party hereunder) and, throughout the course
of such Third Party Claim, such NEER Indemnified Party will use its reasonable
best efforts to provide copies of all relevant documentation to NEE Operating
LP, to keep NEE Operating LP apprised of the progress thereof and to discuss
with NEE Operating LP all significant actions proposed.
6.1.11    The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 6.1 shall be in addition to and not in
derogation of any other liability which NEE Operating LP or any other member of
the NEP Group in any particular case may have or of any other right to indemnity
or contribution which any NEER Indemnified Party may have by statute or
otherwise at law.
6.1.12    The indemnity provided in this Section 6.1 shall survive the
completion of Services rendered under, or any termination or purported
termination of, this Agreement.
6.2    Limitation of Liability
6.2.1    NEER does not assume any responsibility under this Agreement other than
to provide the NEER-Provided Credit Support in good faith. For the avoidance of
doubt, neither NEER nor any other member of the Manager Group shall have any
liability, or be in breach of any obligations, hereunder as a result of any
downgrade or negative watch in respect of any credit rating of NEER or any other
member of the Manager Group.
6.2.2    No NEER Indemnified Party will be liable to NEE Operating LP or any
other member of the NEP Group (including, for greater certainty, a director or
officer thereof or another individual with similar function or capacity) or any
security holder or partner of a member of the NEP Group for any Liabilities that
may occur as a result of any acts or omissions by the NEER Indemnified Party
pursuant to or in accordance with this Agreement, except to the extent that such
Liabilities are finally determined by a final and non-appealable judgment
entered by a court of competent jurisdiction to have resulted from the NEER
Indemnified Party’s bad faith, fraud, willful misconduct or recklessness or, in
the case of a criminal matter, conduct undertaken with knowledge that the
conduct was unlawful.
6.2.3    Notwithstanding anything to the contrary in this Agreement, the maximum
aggregate liability of the NEER Indemnified Parties pursuant to this Agreement
will be equal to the amounts of the Credit Support Fees paid in the most recent
calendar year pursuant to Article 4.



--------------------------------------------------------------------------------




6.2.4    For the avoidance of doubt, the provisions of this Section 6.2 shall
survive any termination or purported termination of this Agreement.
ARTICLE 7
TERM AND TERMINATION
7.1    Term
This Agreement shall continue in full force and effect until the tenth (10th)
anniversary of the date hereof and shall be automatically renewed for each
successive five (5) year period thereafter unless, no later than ninety (90)
days prior to the date of any such renewal, NEE Operating LP or NEER provides
written notice to the other that it does not wish for this Agreement to be
renewed; provided, that this Agreement may be earlier terminated in accordance
with Section 7.2 or Section 7.3. Notwithstanding the foregoing or anything else
in this Agreement to the contrary, Article 6 (in respect of NEER) shall remain
in full force and effect until the later of (a) the termination of this entire
Agreement in accordance with Section 7.2 or Section 7.3 and (b) the dissolution
of NEE Operating LP in accordance with the Partnership Agreement.
7.2    Termination by NEE Operating LP
7.2.1    NEE Operating LP may, subject to Section 7.2.2, terminate this
Agreement effective upon ninety (90) days’ prior written notice of termination
to NEER without payment of any termination fee if:
7.2.1.1    NEER defaults in the performance or observance of any material term,
condition or agreement contained in this Agreement in a manner that results in
material harm to the NEP Group and such default continues for a period of ninety
(90) days after written notice thereof is given to NEER specifying such default
and requesting that the same be remedied in such ninety (90) day period;
7.2.1.2    NEER engages in any act of fraud, misappropriation of funds or
embezzlement against any member of the NEP Group that results in material harm
to the NEP Group;
7.2.1.3    NEER is reckless in the performance of its obligations under this
Agreement, and such recklessness results in material harm to the NEP Group; or
7.2.1.4    NEER makes a general assignment for the benefit of its creditors,
institutes proceedings to be adjudicated voluntarily bankrupt, consents to the
filing of a petition of bankruptcy against it, is adjudicated by a court of
competent



--------------------------------------------------------------------------------




jurisdiction as being bankrupt or insolvent, seeks reorganization under any
bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver liquidator, trustee or assignee in bankruptcy
or in insolvency.
7.2.2    This Agreement may only be terminated pursuant to Section 7.2.1 above
by NEE Operating LP with the prior written approval of the general partner of
NEE Partners and the Conflicts Committee.
7.2.3    This Agreement may not be terminated by NEE Operating LP due solely to
the poor performance or underperformance of any of its Subsidiaries or the
Business.
7.3    Termination by the Manager
NEER may terminate this Agreement without payment of any termination fee,
effective one hundred eighty (180) days after written notice of termination has
been given to NEE Operating LP:
7.3.1    if NEE Operating LP defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to any member of the Manager Group and such
default continues for a period of ninety (90) days after written notice thereof
specifying such default and requesting that the same be remedied in such ninety
(90) day period;
7.3.2    if, with respect to any member of the NEP Group, such member makes a
general assignment for the benefit of its creditors, institutes proceedings to
be adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee or assignee in bankruptcy or in insolvency; or
7.3.3    if neither NextEra Energy, Inc. nor any of its Affiliates Controls each
of the general partners that Controls NEE Partners or NEE Operating LP.
7.4    Survival upon Termination
If this Agreement is terminated pursuant to this Article 7, such termination
will be without any further liability or obligation of any party hereto, except
for any rights or obligations that accrued prior to such termination and except
as provided in Article 6 and this Article 7.
7.5    Action upon Termination



--------------------------------------------------------------------------------




7.5.1    From and after the effective date of the termination of this Agreement,
NEER shall not be entitled to receive the Credit Support Fee, but will be paid
all compensation accruing to and including the date of termination, provided
that NEER shall be entitled to receive the Credit Support Fee with respect to
any NEER-Provided Credit Support that remains outstanding following such date of
termination regardless of whether NEER would have been entitled to receive a
Credit Support Fee for such NEER-Provided Credit Support had this Agreement
remained in effect. If there is any draw made on any Net Credit Support
following the effective date of the termination of this Agreement, NEE Operating
LP shall, or shall cause other members of the NEP Group to, reimburse NEER for
the amount of any such draw, as if such draw had occurred prior to the effective
date of the termination of this Agreement and had been subject to Section 2.2 of
this Agreement. Further, the obligations of NEE Operating LP under Section 2.2
of this Agreement to return, and to cause other members of the NEP Group to
return, Reserved Cash shall survive and continue following the effective date of
the termination of this Agreement.
7.5.2    Upon any termination of this Agreement, NEER shall forthwith:
7.5.2.1    after deducting any accrued compensation and reimbursements for any
Support Expenses to which it is then entitled, repay all Cash Sweep Withdrawals
(excluding earnings thereon) held by any member of the Management Group; and
7.5.2.1    deliver to NEE Operating LP a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it
pursuant to this Agreement, covering the period following the date of the last
accounting furnished to NEE Operating LP.
7.5.3    Upon any termination of this Agreement, NEE Operating LP shall, and
shall cause the other members of the NEP Group to, obtain Credit Support
(without any obligations with respect thereto by NEER or any member of the
Manager Group) to replace, and to arrange for the simultaneous cancellation or
return of, by the effective date of such termination, all of the outstanding
NEER-Provided Credit Support. Until such time as all Net Credit Support is so
replaced, the rights of NEER and the other members of the Manager Group to make
Cash Sweep Withdrawals pursuant to Article 3 shall remain in full force and
effect.
7.6    Release of Money or Other Property upon Written Request
Any money or other property of the NEP Group held by the Manager Group under
this Agreement (other than under Article 3 hereof) shall be held by the relevant
member of the Manager Group as custodian for such Person, and the records of the
relevant member of the



--------------------------------------------------------------------------------




Manager Group shall be appropriately marked clearly to reflect the ownership of
such money or other property by such Person. The relevant member of the Manager
Group shall not be liable to any member of the NEP Group, its Governing Body or
any other Person for any acts performed or omissions to act by any member of the
NEP Group in connection with the money or other property released to such member
in accordance with the second sentence of this Section 7.6. Each member of the
NEP Group shall indemnify and hold harmless the NEER Indemnified Parties from
and against any and all Liabilities which arise in connection with the release
of such money or other property to the NEP Group in accordance with the terms of
this Section 7.6. Indemnification pursuant to this provision shall be in
addition to any right of such Persons to indemnification under Section 6.1
hereof. For the avoidance of doubt, the provisions of this Section 7.6 shall
survive termination of this Agreement.
ARTICLE 8
GENERAL PROVISIONS
8.1    Amendment
Except as expressly provided in this Agreement, no amendment of, supplement to
or waiver of this Agreement will be binding unless the prior approval of the
general partner of NEE Partners is obtained, and the amendment, supplement or
waiver is executed in writing by each party to be bound thereby; provided,
however, that NEE Operating LP may not, without the prior approval of the
Conflicts Committee, agree to any amendment of, supplement to or waiver of this
Agreement that, in the determination of the general partner of NEE Partners,
would be adverse in any material respect to the holders of its common units
representing limited partner interests. 
8.2    Waiver
No waiver of any provision of this Agreement will constitute a waiver of any
other provision, and no waiver of any provision of this Agreement will
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.
8.3    Assignment
8.3.1    This Agreement shall not be assigned by NEER without the prior written
consent of NEE Operating LP (which shall not be unreasonably withheld), except
(a) in the case of assignment to a Person that is NEER’s successor by merger,
consolidation or purchase



--------------------------------------------------------------------------------




of assets, in which case the successor shall be bound under this Agreement and
by the terms of the assignment in the same manner as NEER is bound under this
Agreement or (b) to an Affiliate of NEER or a Person that, in the reasonable and
good faith determination of the general partner of NEE Partners, is an
experienced and reputable manager, in which case the Affiliate or assignee shall
be bound under this Agreement and by the terms of the assignment in the same
manner as NEER is bound under this Agreement. Notwithstanding the foregoing,
nothing contained in this Agreement shall preclude (i) any pledge, hypothecation
or other transfer or assignment of NEER’s rights, title and interest under this
Agreement, including any amounts payable to NEER under this Agreement, to a
bona fide Financing Party as security for debt financing to NEER or any other
member of the Manager Group, or (ii) the assignment of such rights, title and
interest under this Agreement upon exercise of remedies by a Financing Party
following a default by NEER or any other member of the Manager Group under the
financing agreements entered into with the Financing Parties.
8.3.2    This Agreement shall not be assigned by NEE Operating LP without the
prior written consent of NEER, except in the case of assignment to a Person that
is NEE Operating LP’s successor by merger, consolidation or purchase of assets,
in which case the successor shall be bound under this Agreement and by the terms
of the assignment in the same manner as NEE Operating LP is bound under this
Agreement. Notwithstanding the foregoing, nothing contained in this Agreement
shall preclude (a) any pledge, hypothecation or other transfer or assignment of
NEE Operating LP’s rights, title and interest under this Agreement, including
any amounts payable to NEE Operating LP or any other member of the NEP Group
under this Agreement, to a bona fide Financing Party as security for debt
financing to NEE Operating LP or any other member of the NEP Group, or (b) the
assignment of such rights, title and interest under this Agreement upon exercise
of remedies by a Financing Party following a default by NEE Operating LP or any
other member of the NEP Group under the financing agreements entered into with
the Financing Parties.
8.3.3    Any purported assignment of this Agreement in violation of this Article
8 shall be null and void.
8.4    Failure to Pay When Due
Any amount payable hereunder by NEE Operating LP to NEER or any other member of
the Manager Group that is not remitted when so due will remain due (whether on
demand or otherwise), and interest will accrue on such overdue amounts (both
before and after judgment) at a rate per annum equal to the Interest Rate.



--------------------------------------------------------------------------------




8.5    Invalidity of Provisions
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision that is declared
invalid or unenforceable with a valid and enforceable provision, the economic
effect of which comes as close as possible to that of the invalid or
unenforceable provision that it replaces.
8.6    Entire Agreement
This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute), and there are no
agreements in connection with such subject matter, except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made prior to,
contemporaneously with, or after entering into, this Agreement by any party to
this Agreement or its directors, officers, employees or agents, to any other
party to this Agreement or its directors, officers, employees or agents, except
to the extent that the same has been reduced to writing and included as a term
of this Agreement, and none of the parties to this Agreement has been induced to
enter into this Agreement by reason of any such warranty, representation,
opinion, advice or assertion of fact. Accordingly, there will be no liability,
either in tort or in contract, assessed in relation to any such warranty,
representation, opinion, advice or assertion of fact, except to the extent
contemplated above.
For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements.  Each such agreement, and
all its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.
8.7    Mutual Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------




8.8    Consent to Jurisdiction and Service of Process.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
8.9    Governing Law
The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.
8.10    Enurement
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The members of the
Manager Group (other than NEER) are intended third-party beneficiaries of this
Agreement; provided, that no other Person is an intended third-party beneficiary
of any of the provisions of this Agreement.
8.11    Notices
Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (a) when delivered personally to the recipient, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient or, if not sent during such hours, then on the next Business Day,
(c) one (1) Business Day after it is sent to the recipient by



--------------------------------------------------------------------------------




reputable overnight courier service (charges prepaid) or (d) three (3) Business
Days after it is mailed to the recipient by first class mail, return receipt
requested. Such notices, demands and other communications shall be sent to the
Persons and addresses specified below or to such other Person or address as the
recipient party shall have specified by prior written notice to the sending
party. Any party may change such party’s address for receipt of notice by giving
prior written notice of the change to the sending party as provided herein.
Notices and other communications will be addressed as follows:
If to NEE Operating LP:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com
with a copy to:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com
If to NEER:
NextEra Energy Resources, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com
8.12    Further Assurances
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto



--------------------------------------------------------------------------------




may reasonably require from time to time for the purpose of giving effect to
this Agreement and will use reasonable efforts and take all such steps as may be
reasonably within its power to implement to their full extent the provisions of
this Agreement.
8.13    Counterparts
This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.
[Remainder of Page Left Intentionally Blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
NEXTERA ENERGY OPERATING PARTNERS, LP


By:
NextEra Energy Operating Partners
GP, LLC

By:
/s/ Armando Pimentel, Jr.
 
Name:  Armando Pimentel, Jr.
 
Title:    President

NEXTERA ENERGY RESOURCES, LLC

By:
/s/ Armando Pimentel, Jr.
 
Name:  Armando Pimentel, Jr.
 
Title:    President and Chief Executive
            Officer






